Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for accidental disability retirement benefits.
Respondent ruled that petitioner did not sufficiently establish that he is permanently incapacitated from the performance of his duties as a custodian because of an accident sustained in the employment upon which his membership is based. Upon our review of the record, we conclude that there is substantial evidence to support that determination. Respondent also rationally concluded that there was insufficient evidence to establish that an accident sustained by petitioner aggravated a preexisting condition to the point where it became disabling.
Weiss, P. J., Mercure, White, Mahoney and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.